MEDINA, Circuit Judge
(concurring) .
Perhaps .1 oversimplify the case. However that may be, it suffices in my view merely to say that the independents had allied themselves to such an extent with Royal that a picketing of their employees was lawful and proper. Thus far I agree with Judge Lumbard. As to the customers, however, the Board found that the natural and probable effect of the picketing was to induce and encourage the employees of Royal’s customers to strike and that the real purpose of the union was not material. But the character of the picketing, the use for a period of several months of signs headed by “Notice to the public only,” the fact that large office buildings were the places picketed, and the continued and uninterrupted crossing of the picket line by employees of Royal’s customers, convince me that this record taken as a whole furnishes no basis, either for a finding that it was the purpose of the union to induce and encourage the employees of Royal’s customers to strike, or a finding that the natural and probable effect of the picketing would be such inducement and encouragement. Accordingly there would be no point in our sending the case back to the Board for a finding on the basic issue of the purpose of the union.